Title: Thomas Jefferson to Nathaniel Burwell, 14 March 1818
From: Jefferson, Thomas
To: Burwell, Nathaniel


                        
                            
                                Dear Sir
                                Monticello
Mar. 14. 18.
                            
                            Your letter of Feb. 17. found me suffering under an attack of rheumatism, which has but now left me at sufficient ease to attend to the letters I have recieved.   A plan of female education has never been a subject of systematic contemplation with me. it has occupied my attention so far only as the education of my own daughters occasionally required. considering that they would be placed in a country situation, where little aid could be obtained from abroad, I thought it essential to give them a solid education which might enable them, when become mothers, to educate their own daughters, and even to direct the course for sons, should their fathers be lost, be incapable, or inattentive. my surviving daughter accordingly, the mother of many daughters as well as sons, has made their education the object of her life; and being a better judge of the practical part than myself, it is with her aid, & that of one of her eleves that I shall subjoin a catalogue of the books for such a course of reading as we have practised.
                            A great obstacle to good education is the inordinate passion prevalent for novels, and the time lost in that reading which should be instructively employed. when this poison infects the mind, it destroys it’s tone, and revolts it against wholsome reading. reason and fact, plain and unadorned, are rejected. nothing can engage attention unless dressed in all the figments of fancy; and nothing so bedecked comes amiss. the result is a bloated imagination, sickly judgment, and disgust towards all the real businesses of life. this mass of trash however is not without some distinction: some few modelling their narratives, altho fictitious, on the incidents of real life, have been able to make them interesting and useful vehicles of a sound morality. such, I think, are Marmontel’s new moral tales; but not his old ones, which are really immoral. ones. such are the writings of miss Edgeworth and some of those of Madm Genlis. for a like reason too much poetry should not be indulged. some is useful for forming style and taste. Pope, Dryden, Thomson, Shakespeare, and of The French Moliere, Racine, the Corneilles may be read with pleasure and improvement.
                            
                            The French language, become that of the general intercourse of nations, and, from their extraordinary advances, now the depository of all science, is an indispensable part of education for both sexes. in the subjoined catalogue therefore, I have placed the books of both languages indifferently, according as the one or the other offers what is best.
                            The ornaments too, and the amusements of life are entitled to their portion of attention. these, for a female, are dancing, drawing & musick. the first is a healthy exercise, elegant, and very attractive for young people. every affectionate parent would be pleased to see his daughter qualified to participate with her companions, and without awkwardness at least, in the circles of festivity, of which she occasionally becomes a part. it is a necessary accomplishment therefore, altho’ of short use: for the French rule is wise, that no lady dances after marriage. this is founded in solid physical reasons; gestation & nursing leaving little time to a married lady, when this exercise can be either safe or innocent. Drawing is thought less of in this country than in Europe. it is an innocent & engaging amusement, often useful, and a qualification not to be neglected in one who is to become a mother & an instructor. Music is invaluable where a person has an ear. where they have not, it should not be attempted. it furnishes a delightful recreation for the hours of respite from the cares of the day, and lasts us through life. the taste of this country too calls for this accomplishment more strongly than for either of the others.
                            I need say nothing of houshold economy, in which the mothers of our country are generally skilled, and generally careful to instruct their daughters. we all know it’s value, and that diligence and dexterity in all it’s processes are inestimable treasures. the order and economy of a house are as honorable to the mistress as those of the farm to the master and if either be neglected, ruin follows, and children destitute of the means of living.
                            This, Sir, is offered as a summary sketch on a subject on which I have not thought much. it probably contains nothing but what has already occurred to yourself, and claims your acceptance on no other ground than as a testimony of my respect for your wishes, and of my great esteem & respect.
                            
                                Th: Jefferson
                            
                        
                    